DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with regards to claims 18-19 amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiraishi et al. (US 2002/0001169).
In regards to claim 18, Shiraishi ‘169 discloses 
A solid electrolytic capacitor comprising: 
a plurality of capacitor elements (seen in fig. 10), each of the plurality of capacitor elements having an anode body (1 – fig. 10; [0046]), a dielectric film (2 – fig. 10; [0046]) covering the anode body, and a cathode body (3 and carbon layer on surface of 14 (not shown) – fig. 10; [0046] & [0111]) formed on the dielectric film; 
a cathode-side external electrode including a conductive layer (11 – fig. 10; [0082]) and a surface treatment layer (12 – fig. 11; [0091]); and 
an exterior body (8 – fig. 10; [0056]) covering the plurality of capacitor elements, 
wherein a cathode body end portion, which is an end portion of the cathode body on a side of the cathode-side external electrode, protrudes from the exterior body (fig. 10-11; [0114-0116]), 
wherein a plurality of metal films (22 – fig. 10; [0114]) are respectively formed on the cathode body end portion, and 
wherein the cathode body end portion and the plurality of metal films are covered with the conductive layer (seen in fig. 10-11).  

In regards to claim 19, Shiraishi ‘169 discloses 
The solid electrolytic capacitor of Claim 18, wherein the plurality of capacitor elements are laminated (fig. 10b), and a metal foil (14 – fig. 10b; [0111]) is disposed between capacitor elements adjacent to each other among the plurality of capacitor elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 10, 14, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi ‘169 in view of Utashiro (US 2008/0106855).
In regards to claim 10, 
Shiraishi ‘169 discloses a solid electrolytic capacitor comprising: 
a plurality of capacitor elements (seen in fig. 10), each of the plurality of capacitor elements having an anode body (1 – fig. 10; [0046]), a dielectric film (2 – fig. 10; [0046]) covering the anode body, and a cathode body (3 and carbon layer on surface of 14 (not shown) – fig. 10; [0046] & [0111]) formed on the dielectric film; and 
an exterior body (8 – fig. 10; [0056]) formed so that the cathode body of each of the plurality of capacitor elements is exposed, 
wherein a plurality of metal films (22 – fig. 10; [0114]) are respectively formed on a portion of the cathode body of a corresponding one of the plurality of capacitor elements exposed from the exterior body and not formed on the exterior body (fig. 10).  Shiraishi ‘169 fails to disclose wherein a protrusion length of the cathode body from the exterior body is different for each of the capacitor elements.  

Utashiro ‘855 discloses wherein a protrusion length of the cathode body is different for each of the capacitor elements ([0050-0051]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cathode bodies of Shiraishi ‘169 such that the ends (protrusion length of the cathode body from the exterior body) of each of the capacitor elements are different as taught by Utashiro ‘855 to obtain a capacitor with improved electrical properties, particularly ESR.

In regards to claim 14, 
Shiraishi ‘169 further discloses wherein a plane on which an anode-side external electrode electrically connected to the dielectric film is disposed and a plane on which a cathode-side external electrode electrically connected to the metal film is disposed are parallel to each other (fig. 10).  

In regards to claim 17, 
Shiraishi ‘169 further discloses wherein the plurality of capacitor elements are laminated (fig. 10b), and a metal foil (14 – fig. 10b; [0111]) is disposed between capacitor elements adjacent to each other among the plurality of capacitor elements.  

Claim(s) 10-11, 14-15, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2019/087692A1 hereafter referred to as Suzuki (reference in the rejection will be made to US 2020/0273628) which is an English translation of WO2019/065870A1) in view of Shiraishi ‘169 and Utashiro ‘855.
In regards to claim 10, 
Suzuki discloses a solid electrolytic capacitor comprising: 
a plurality of capacitor elements (10 – fig. 1; [0032]), each of the plurality of capacitor elements having an anode body (3 – fig. 1; [0032]), a dielectric film ([0033]) covering the anode body, and a cathode body (6 – fig. 1; [0035]) formed on the dielectric film; and
an exterior body (14 – fig. 1; [0038]) formed so that the cathode body of each of the plurality of capacitor elements is exposed, 
wherein a metal film (16a – fig. 1; [0048] & [0028]) is formed on a portion of the cathode body exposed from the exterior body.  Suzuki fails to discloses a plurality of metal films are respectively formed on a portion of the cathode body of a corresponding one of the plurality of capacitor elements exposed from the exterior body and not formed on the exterior body, wherein a protrusion length of the cathode body from the exterior body is different for each of the capacitor elements.  

Shiraishi ‘169 discloses a plurality of metal films (22 – fig. 10; [0114]) are respectively formed on a portion of the cathode body of a corresponding one of the plurality of capacitor elements exposed from the exterior body and not formed on the exterior body (fig. 10; [0114]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a plurality of metal films that don’t cover the exterior body as taught by Shiraishi ‘169 when forming the metal layer of the capacitor of Suzuki to allow for the conductive resin second layer of Suzuki to closely attach to the resin sealing body of Suzuki allowing for improved connection strength between the second layer and sealing body. 

Utashiro ‘855 discloses wherein a protrusion length of the cathode body is different for each of the capacitor elements ([0050-0051]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cathode bodies of Suzuki such that the ends (protrusion length of the cathode body from the exterior body) of each of the capacitor elements are different as taught by Utashiro ‘855 to obtain a capacitor with improved electrical properties, particularly ESR.

In regards to claim 11, 
Suzuki further discloses wherein the cathode body of each of the plurality of capacitor elements is formed of a conductive paste in which a metal filler is mixed in a resin ([0021]).  

In regards to claim 14, 
Suzuki further discloses wherein a plane on which an anode-side external electrode electrically connected to the dielectric film is disposed and a plane on which a cathode-side external electrode electrically connected to the metal film is disposed are parallel to each other (fig. 1).  

In regards to claim 15, 
Suzuki further discloses wherein a plane on which an anode-side external electrode electrically connected to the dielectric film is disposed and a plane on which a cathode-side external electrode electrically connected to the metal film is disposed are orthogonal to each other ([0051]).  

In regards to claim 17, 
Suzuki further discloses wherein the plurality of capacitor elements are laminated (fig. 1).  Suzuki fails to disclose a metal foil is disposed between capacitor elements adjacent to each other among the plurality of capacitor elements

Shiraishi ‘169 discloses a metal foil (14 – fig. 10; [0109]) is disposed between capacitor elements adjacent to each other among the plurality of capacitor elements (fig. 10; [0114]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the metal foils as taught by Shiraishi ‘169  with the capacitor of Suzuki to allow for good, low resistance electrical connection between adjacent cathodes and the cathodes and the external electrode. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Suzuki, Shiraishi ‘169, and Utashiro ‘855 as applied to claim 10 above, and further in view of Nakamura (US 2004/0094321).
In regards to claim 12,
Suzuki as modified by Shiraishi ‘169 and Utashiro ‘855 fails to explicitly disclose wherein the cathode body of each of the plurality of capacitor elements has a thickness of 200 m or less.  

Hosokawa discloses wherein the cathode body has a thickness of 200 µm or less (abstract).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cathode body of Suzuki as modified by Shiraishi ‘169 and Utashiro ‘855 to have a thickness as taught by Nakamura to obtain a capacitor that is small in size and has good impedance properties. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Shiraishi ‘169 and Utashiro ‘855 as applied to claim 10 above, and further in view of Djebara et al. (US 2019/0006117).
In regards to claim 13,
Suzuki further discloses wherein the exterior body is made of a resin material in which an insulating filler is mixed ([0062-0068]).  Suzuki as modified by Shiraishi ‘169 and Utashiro ‘855 fails to explicitly disclose a weight content of the insulating filler of the exterior body is smaller than a weight content of the metal filler of the cathode body of each of the plurality of capacitor elements.  

Djebara ‘117 discloses a weight content of the insulating filler ([0066] – content of filler is 77-90%) of the exterior body is smaller than a weight content of the metal filler ([0058] – content of metal is 70-95%) of the cathode body

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use 95% metal content and 90% filler content as taught by Djebara ‘117 when forming the cathode body and the exterior body of Suzuki as modified by Shiraishi ‘169 and Utashiro ‘855 to obtain a cathode that has good conductivity and an exterior body with good moisture resistance.

Allowable Subject Matter
Claim(s) 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest (in combination with the other claim limitations) wherein the plurality of capacitor elements are laminated, and the longer the protrusion length of the cathode body from the exterior body, the thicker a thickness of the metal film formed on the cathode body.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848